Citation Nr: 0900722	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  05-04 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for right ear hearing 
loss

3.  Entitlement to an initial compensable evaluation for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for bilateral hearing loss and tinnitus.

In a February 2007 rating decision, the RO granted service 
connection and assigned a noncompensable (zero percent) 
rating for left ear hearing loss, effective June 21, 2004.  
Thereafter, the veteran perfected an appeal as to the initial 
evaluation assigned for his service-connected left ear 
hearing loss disability.  The issue of entitlement to a 
higher disability evaluation based upon an initial grant of 
service connection remains before the Board.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

In November 2008, the veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO.  A copy of the 
transcript of that hearing is of record

The issue of entitlement to an initial compensable evaluation 
for left ear hearing loss is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Evidence of record does not demonstrate that tinnitus was 
manifested during active service, was manifested within the 
first post-service year, or was developed as a result of an 
established event, injury, or disease during active service.

3.  Right ear hearing loss is shown as likely as not to be 
due to noise exposure during the veteran's period of active 
service.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by during 
active military service. 38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  With resolution of reasonable doubt in the veteran's 
favor, right ear hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran filed his service connection claims 
in June 2004.  Thereafter, he was notified of the provisions 
of the VCAA by the RO in correspondence dated in July 2004.  
This letter notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claims, identified the veteran's duties in obtaining 
information and evidence to substantiate his claims, and 
provided other pertinent information regarding VCAA.  He was 
again notified of the provisions of the VCAA by the RO in 
correspondence dated in November 2007. Thereafter, the claims 
were reviewed and a supplemental statement of the case (SSOC) 
was issued in August 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in March 
2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, service personnel records, and 
all relevant VA and private treatment records pertaining to 
his claims have been obtained and associated with his claims 
file.  The veteran has also been provided with multiple VA 
medical examinations to assess the nature and etiology of his 
claimed right ear hearing loss and tinnitus disabilities.  

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.   See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309 (2008).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. §3.385 
(2008).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the veteran is 
not obliged to show that his hearing loss or tinnitus was 
present during active military service.  However, if there is 
insufficient evidence to establish that a claimed chronic 
disability was present during service, the evidence must 
establish a nexus between his current disability and his in-
service exposure to loud noise.  See Godfrey v. Derwinski, 2 
Vet. App. 352 (1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant. By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2006).
Factual Background

The veteran contends he is entitled to service connection for 
tinnitus and right ear hearing loss incurred as a result of 
noise exposure during active service.

Service treatment records indicate that during his June 1943 
enlistment physical examination, hearing in each ear was 
15/15.  In his February 1946 discharge physical examination, 
hearing in each ear was still 15/15 for whispered voice.  In 
addition, service treatment records are silent for any 
complaints or findings of tinnitus.

The veteran's Separation Qualification Record reflects that 
prior to service, he was a light truck driver employed by the 
United States Army Post Exchange and drove a 1/2 ton delivery 
truck to transport supplies from wholesale prior to the post 
exchange.  The veteran's documented military occupational 
specialties (MOS) were noted as Infantry Basic Training, 
Rifleman, and Military Policeman.  As a military policeman, 
it was noted that the veteran acted as guard for enemy 
prisoners of war, stood guard duty, and was armed with a 45-
caliber pistol and a 30-caliber carbine.

Private treatment notes dated in March 1982 from Southeast 
Alabama Medical Center reflect findings of vertigo due to 
labyrinthitis but do not show any complaints of tinnitus or 
hearing loss.  Additional private treatment notes dated in 
December 1996, July 1997, and August 1997 from B. W., M.D. 
detail additional complaints of dizziness and notations that 
vertigo was still present. 

In a January 2000 VA audiology note, it was detailed that the 
veteran had no hearing in his right ear and complained of 
vertigo.  A September 2003 VA audiology consultation note 
indicated that the veteran was issued hearing aids in June 
2002 at the Tuskegee clinic.  In an August 2004 VA audiology 
consultation note, the veteran reported gradually worsening 
hearing loss since 1949, a dead right ear, and a history of 
service-related noise exposure.  He also complained of 
intermittent and bilateral tinnitus and indicated that he had 
worn VA issued hearing aids for many years.  An audiological 
evaluation revealed no measureable hearing in the right ear 
and it was further noted that speech understanding could not 
be tested.  The examiner noted that the veteran's hearing 
loss was greater than normal age-related loss, indicated that 
he had a severe hearing handicap that would cause problems 
with activities of daily living, and diagnosed tinnitus as 
well as sensorineural hearing loss, combined types.

The veteran underwent a VA audiological examination in 
February 2005.  The veteran complained of bilateral hearing 
loss over the past 55 years and intermittent tinnitus in his 
left ear that started after his discharge from service.  The 
veteran also detailed that he was left with no right ear 
hearing after undergoing right ear surgery in 1998 to resolve 
problems with Meniere's disease.  He reported a history of 
military noise exposure during service from heavy artillery, 
grenades, and helicopters.  He also reported no significant 
occupational noise exposure but reported occasional 
recreational noise exposure from lawnmowers, gas powered weed 
eaters, leaf blowers, and hunting.  On the authorized 
audiometric evaluation, pure tone thresholds, in decibels, 
were noted to be 110 Hertz at all measured frequencies.  
Speech audiometry revealed speech recognition ability of zero 
percent in the right ear.  Otoscopy test findings revealed 
scared tympanic membranes bilaterally.  The audiologist 
diagnosed profound sensorineural hearing loss for the right 
ear.

The veteran underwent another VA audiological examination in 
October 2005.  He reported no tinnitus at that time and 
complained of suffering a sudden right ear hearing loss in 
1948.  On the authorized audiometric evaluation, pure tone 
thresholds, in decibels, were noted to be 105+ Hertz at all 
measured frequencies.  Speech audiometry revealed speech 
recognition ability of zero percent in the right ear.  The 
audiologist reviewed the veteran's claims file, conducted the 
examination, and diagnosed profound sensorineural hearing 
loss for the right ear.  He further opined that the veteran's 
right ear hearing loss was less likely due to military noise 
exposure, as he appears to have suffered an a sudden 
idiopathic right ear hearing loss approximately two years 
after leaving service. 

In an August 2007 VA audiology consultation note, the veteran 
reported constant bilateral tinnitus and an audiologic 
evaluation revealed no measureable hearing in the right ear.  
The examiner diagnosed sensorineural hearing loss and 
tinnitus.

The veteran underwent another VA audiological examination in 
June 2008.  He complained of bilateral hearing loss over the 
past 60 years and bilateral, constant tinnitus that started 
25 to 30 years ago.  It was noted that the veteran could not 
understand people speaking in most settings.  He reported a 
history of military noise exposure during service from small 
arms fire, mortars, and grenades.  He also reported no 
significant occupational noise exposure but reported 
occasional recreational noise exposure from lawnmowers, weed 
trimmers, and hunting.  On the authorized audiometric 
evaluation, pure tone thresholds, in decibels, were noted to 
be 105+ Hertz at all measured frequencies.  Speech audiometry 
revealed speech recognition ability of zero percent in the 
right ear.  Otoscopy test findings were unremarkable 
bilaterally and acoustic reflexes were absent bilaterally.  
After reviewing the veteran's claims file and conducting the 
examination, the VA audiologist diagnosed profound 
sensorineural hearing loss for the right ear.  He further 
opined that given the characteristics of the veteran's 
tinnitus and given the late date of reported onset, it can be 
stated that the veteran's tinnitus is less likely as not due 
to noise exposure in the military.

During his November 2008 hearing, the veteran testified that 
his right ear hearing loss started right after service and 
that he obtained a hearing aid for his right ear prior to 
receiving one for his left ear.   He complained of 
intermittent left ear tinnitus with a humming, medium sound.  
He further detailed that he was a painter in a shipyard as 
well as a cotton mill worker prior to active service and 
reported noise exposure during service.  

Analysis

Service Connection for Tinnitus

Based upon the evidence of record, the Board finds the 
veteran's claimed tinnitus disability was not manifest during 
active service, manifest within the first post-service year, 
or demonstrated to have developed as a result of an 
established event, injury, or disease during active service, 
to include noise exposure.  In this case, service treatment 
records do not show that the veteran had any complaint, 
treatment, or diagnosis of tinnitus during active service.  
Evidence of a diagnosis of tinnitus is first shown many years 
after separation from active service and cannot be presumed 
to have been incurred during service.  The Board also notes 
that the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is a factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  There 
is also no competent evidence relating the post-service 
diagnosis of tinnitus to any established event in service.  
In his June 2008 VA audiology examination report, a VA 
audiologist specifically indicated that the veteran's 
tinnitus is less likely as not due to military noise 
exposure.

In connection with the claim, the Board also has considered 
the assertions the veteran has advanced on appeal in multiple 
written statements as well as during his November 2008 
hearing.  However, the veteran cannot establish a service 
connection claim on the basis of his assertions, alone.  
While the Board does not doubt the sincerity of the veteran's 
belief that his current tinnitus disability is a result of 
noise exposure during active military service, this claim 
turns on a medical matter-the relationship between current 
disability and service.  Questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a 
layperson without the appropriate medical training or 
expertise, the veteran simply is not competent to render a 
probative (i.e., persuasive) opinion on such a medical 
matter. See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, his assertions in 
this regard simply do not constitute persuasive evidence in 
support of the claim for service connection.

For the foregoing reasons, the claim for service connection 
for tinnitus must be denied.  In arriving at the decision to 
deny the claim, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).

Service Connection for Right Ear Hearing Loss

The veteran contends he is entitled to service connection for 
right ear hearing loss incurred as a result of noise exposure 
during active service.

Audiological findings of record clearly show that the veteran 
has a current right ear hearing loss disability for VA 
purposes, as defined by 38 C.F.R. § 3.385.  The Board further 
notes that the veteran's duties as Infantry Basic Training, 
Rifleman, and Military Policeman may well have exposed him to 
in-service noise exposure.  The Board recognizes that a VA 
audiologist opined that the veteran's right ear hearing loss 
was less likely due to military noise exposure in an October 
2005 VA examination report, noting that the veteran appears 
to have suffered an a sudden idiopathic right ear hearing 
loss approximately two years after leaving service.  However, 
in view of the totality of the evidence, including the 
veteran's documented MOS and likely associated in-service 
noise exposure, his current complaints of profound right ear 
hearing loss and contentions that it began right after 
separation from service, and the VA audiological examination 
findings of record, the Board finds that right ear hearing 
loss is as likely as not due to noise exposure during the 
veteran's period of active service.  Affording the veteran 
the benefit of the doubt, service connection for right ear 
hearing loss is warranted.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  This allowance is subject to the applicable 
laws and regulations that govern awards of VA compensation.  
See 38 C.F.R. § 3.400 (2008).


ORDER

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for right ear hearing loss 
is granted.



REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  Information concerning 
the VCAA was provided to the veteran by correspondence dated 
in July 2004 and November 2007.

The Board notes that the pending claim for entitlement to an 
initial compensable evaluation for left ear hearing loss is 
"inextricably intertwined" with the above allowance of the 
claim for entitlement to service connection for right ear 
hearing loss, inasmuch as the allowance of the benefits for 
that claim for service connection clearly affect the 
adjudication of the claim for entitlement to an initial 
compensable evaluation for left ear hearing loss.  See Parker 
v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991), (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both issues 
have been considered).  The veteran's service-connected 
bilateral hearing loss disability must now be reevaluated as 
one disability, as separate ratings are not assigned for each 
ear when rating a bilateral hearing impairment under 38 
C.F.R. § 4.85 (2008).  It follows that, as any Board action 
on the issue of entitlement to initial compensable evaluation 
for left ear hearing loss would, at this juncture, be 
premature, the issue must be deferred pending the actions 
requested on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations, and a rating assigned 
based on a bilateral hearing loss.  A 
proper rating action is to be prepared, 
and the veteran notified of the outcome.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


